internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-116388-00 date date re legend settlor spouse daughter independent_trustee trust dollar_figurex state school dear this is in response to your letter of date and prior correspondence in which you request a ruling on the estate and gift_tax consequences of a proposed transfer to a_trust settlor proposes to transfer dollar_figurex in marketable_securities to an irrevocable inter_vivos_trust trust settlor and spouse will elect to treat the gifts to the extent made to a person other than spouse as made one-half by each under sec_2513 of the internal_revenue_code in addition settlor and spouse will each allocate a sufficient portion of their generation-skipping_transfer gst tax exemption so that trust will have a zero inclusion_ratio at the date of the funding of trust each will file a gift_tax_return form_709 reporting the transfer and allocation of gst_exemption spouse and independent_trustee will be the initial trustees of trust plr-116388-00 article sec_1 provides that trust is irrevocable and cannot be altered or amended except as expressly provided in trust article iii sec_3_1 provides that the family trustee may in his or her sole discretion pay or apply the trust estate’s net_income and principal to or for the benefit of settlor’s lineal_descendants living from time to time in such amounts and proportions as the family trustee deems necessary or desirable for a descendant’s health education including post-graduate support and maintenance in reasonable comfort and in the manner to which the descendant has become accustomed and shall add any unpaid net_income to principal the trust estate shall not be used to pay any support obligation of settlor or spouse the family trustee may apportion net_income and principal among the descendants without regard for equality of distribution among them and no adjustment need be made to account for any unequal or disproportionate payment or application of net_income or principal to a descendant if a descendant of the settlor is appointed as family trustee prior to attaining age thirty the independent_trustee shall exercise the powers and discretions described in sec_3_1 until such family_member attains the age of thirty sec_3_2 provides that upon settlor’s death the trustee shall collect any property which is added to the trust estate as a result of settlor’s death sec_3_3 provides that if any portion of the trust estate existing at settlor’s death is included in settlor’s gross_estate for federal estate_tax purposes then upon settlor’s death that portion shall be paid either to settlor’s estate or to a revocable_trust established by settlor during his lifetime and the trustee shall have discretion to pay such amount to the estate or such trust under sec_3_4 the trust will terminate on the earlier of the date twenty- one years after the death of the last survivor of the lineal descendant’s of his late majesty king george the fifth of england living on the date the trust is executed or the date of death of settlor’s last living descendant sec_3_5 provides that upon the termination of trust the trustees shall distribute the trust estate to settlor’s lineal_descendants in equal shares per stirpes to create one share for each child of settlor and one share for the descendant’s collectively of a deceased child of settlor and so on by the stocks to more remote generations sec_3_6 provides that if there are no descendants of settlor living but spouse is living then trust will be further administered for the benefit of spouse according to the terms of sec_3_1 but substituting settlor’s spouse for the term lineal descendant and spouse will have a testamentary special power to appoint the corpus to any person other than her estate or creditors if spouse does not survive or upon her later death assuming that spouse does not appoint the property then the plr-116388-00 remaining trust estate shall be distributed to named individuals and if none are living then to the certain named individuals lineal_descendants if none of the beneficiaries survive then trust will be distributed to settlor’s then living heirs at law as if settlor had died in state without a valid will and if there are not heirs living then to school article v sec_5 provides that at all times there is to be one independent_trustee who is not a_related_or_subordinate_party to settlor or spouse within the meaning of sec_672 and one family trustee who may be any person other than settlor independent_trustee and spouse are named trustees sec_5 provides that if a vacancy arises in the position of independent_trustee or family trustee it will be filled by such bank trust company or individual other than settlor as settlor while living and able may appoint if settlor is not living or able to appoint successor trustees then successor trustees will be appointed by spouse and if spouse is not living or able to appoint successor trustees will be appointed by daughter if she has attained the age of majority in her jurisdiction of domicile if daughter is not living or able to appoint trustees then a majority of the living beneficiaries of trust or their guardians will appoint successor trustees if settlor and spouse predecease daughter before she attains the age of twenty-five then the independent_trustee will act as sole trustee until daughter attains age twenty-five sec_5 provides that the independent_trustee may amend the instrument in writing in any manner required to meet the tax objectives listed in article no amendment may increase the class of beneficiaries or give any beneficial_interest or economic benefit in trust to any person not already a beneficiary of trust in addition an independent_trustee may grant a descendant of settlor the power to appoint all or a portion of the trust estate by will to the person’s estate or the creditor’s of the person’s estate and the independent_trustee may withdraw any power so given prior to the exercise of the power to the extent that a power_of_appointment has been granted over less than the entire of the principal of the trust estate the independent_trustee may in its discretion divide the trust estate into two portions one as to which the power was granted and the other as to which it was not granted and may combine previously divided portions if a power or consent is withdrawn sec_5 provides that a trustee may be removed by delivering a written_statement of removal to the trustee at any time and for any reason by the person or persons then entitled to appoint a successor trustee you have requested the following rulings the conveyance from settlor to trust will be a completed_gift for gift_tax purposes plr-116388-00 if the gift_tax computed under sec_2502 with respect to the gifts made by settlor and spouse respectively is equal to or less than the settlor’s and spouse’s respective unused_credit under sec_2505 no gift_tax will be payable with respect to the transfer trust will not be includible in settlor’s or spouse’s gross_estate pursuant to settlor’s power to appoint anyone but himself as substitute family trustee and independent_trustee will not cause trust to be included in settlor’s gross_estate neither spouse’s position as family trustee nor her ability to appoint a successor independent_trustee or family trustee will cause inclusion of trust in her gross_estate if gst_exemption is timely allocated to trust in an amount equal to the initial transfer to trust trust’s initial inclusion_ratio will be zero ruling sec_1 and sec_2501 imposes a tax on the transfer of property by gift by an individual resident or nonresident sec_2502 provides generally that the tax imposed by sec_2501 shall be an amount equal to the excess of - a tentative_tax on the aggregate sum of the taxable_gifts for the calendar_year and for each of the preceding_calendar_periods over a tentative_tax on the aggregate sum of the taxable_gifts for each of the preceding_calendar_periods sec_2505 as effective for gifts made after date but before date provides that in the case of a citizen or resident_of_the_united_states there shall be allowed as a credit against the tax imposed by sec_2501 for each calendar_year an amount equal to - the applicable credit_amount in effect under sec_2010 for such calendar_year determined as if the applicable_exclusion_amount were dollar_figure reduced by the sum of the amounts allowable as a credit to the individual under sec_2505 for all preceding_calendar_periods sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible plr-116388-00 sec_25_2511-2 of the gift_tax regulations provides that as to any property of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete sec_25_2511-2 provides that a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard sec_2513 provides that for gift_tax purposes a gift made by one spouse to any person other than his or her spouse shall be considered as made one-half by him or her and one-half by his or her spouse in order to qualify for split gift treatment both husband and wife must signify their consent to treat the gifts as made one-half by each spouse and must satisfy the requirements set forth under sec_2513 regarding the time and manner of signifying consent sec_25_2513-1 provides that if one spouse transfers property in part to his or her spouse and in part to third parties split gift treatment is effective with respect to the interest transferred to third parties only insofar as the interest transferred to third parties is ascertainable and severable from the interest transferred to the spouse revrul_95_58 c b holds that the grantor’s reservation of an unqualified power to remove a trustee and appoint a new trustee other than the grantor will not be considered the reservation by the grantor of the trustee’s discretionary powers of distribution for estate_tax purposes under sec_2036 and sec_2038 and for gift_tax purposes under sec_2511 if the donor can only appoint an individual or corporate successor trustee that is not related or subordinate to the grantor within the meaning of sec_672 in this case the independent_trustee will have the power to amend the trust and to grant any descendant of settlor who is a beneficiary a general_power_of_appointment with respect to the trust corpus settlor will retain the power to remove and replace the independent_trustee however any successor independent_trustee appointed by settlor can not be related or subordinate to the settlor within the meaning of sec_672 accordingly under revrul_95_58 settlor’s retained power to remove and replace the independent_trustee will not cause the independent trustee’s powers to be attributed to the settlor for purposes of sec_2511 in addition the family trustee will have the power to distribute trust income and corpus among the trust beneficiaries however income and corpus may be distributed only for the beneficiaries’ health education and support and maintenance in reasonable comfort and in a manner to which the beneficiary has become accustomed the standard for invasion constitutes an ascertainable_standard as described in sec_25_2511-2 see sec_25_2514-1 further this invasion power can not be exercised to satisfy any support obligation with respect to settlor or spouse plr-116388-00 accordingly settlor’s retained power to remove and replace the family trustee will not cause the settlor’s transfer to constitute an incomplete_gift therefore we conclude that the transfer by settlor to trust will be a completed_gift for gift_tax purposes after application of sec_2513 if the gift_tax computed under sec_2502 with respect to the gift treated as made by settlor is equal to or less than settlor’s unused_credit available under sec_2505 then no gift_tax will be payable with respect to the gift treated as made by settlor similarly if after application of sec_2513 the gift_tax computed under sec_2502 with respect to the gift treated as made by spouse is equal to or less than spouse’s unused_credit available under sec_2505 then no gift_tax will be payable with respect to the gift treated as made by spouse ruling sec_3 and sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2035 provides that if the decedent transferred an interest in property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of the property or interest therein would have been included in the gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if the interest or power had been retained by the decedent on the date of death then the value of the gross_estate shall include the value of any property or interest therein which would have been so included under sec_2035 the gross_estate shall be increased by the amount of any gift_tax paid_by the decedent or his estate on any gift made by the decedent or his spouse during the three year period ending on the date of decedent’s death sec_2036 provides that the value of the decedent’s gross_estate includes the value of all property to the extent of any interest therein of which the decedent has made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which the decedent has retained for life or for any period not ascertainable without reference to the decedent’s death or any period that does not in fact end before the decedent’s death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2038 provides that the value of the gross_estate includes the value of all property of which the decedent has at any time made a transfer except where there has been a bona_fide sale for adequate_and_full_consideration in money or plr-116388-00 money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power by the decedent to alter amend revoke or terminate the interest in the property or where the decedent relinquished this power within the three year period ending on the date of the decedent’s death sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power to consume invade or appropriate income or corpus is limited by an ascertainable_standard if the extent of the holders duty to exercise or not exercise the power is reasonably measurable in terms of the holders needs for health education or support or any combination of them included in examples of powers that are limited by an ascertainable_standard are powers exercisable for the holder’s support in reasonable comfort and maintenance in health and reasonable comfort revrul_73_143 1973_1_cb_407 considers a situation where the decedent created an inter_vivos_trust for the benefit of the decedent’s child the decedent as trustee could invade corpus for the child’s support and maintenance the ruling concludes that the decedent’s retained power as trustee to invade trust corpus is not a retained power to alter the beneficial interests in the trust for purposes of sec_2038 because the decedent’s power is limited by an ascertainable_standard on the other hand if the retained power is not limited by an ascertainable_standard then the trust property is includible in the gross_estate under sec_2038 under the terms of trust trust is irrevocable and settlor will have no right title or interest in or power over privilege or incident_of_ownership in regard to any trust property settlor has retained no beneficial_interest in the trust and has not retained any right to alter amend revoke or terminate the trust within the meaning of sec_2038 or the right to designate the persons who will possess or enjoy the property or the income therefrom within the meaning of sec_2036 as discussed above settlor will retain the power to remove and replace the independent_trustee however any successor independent_trustee appointed by settlor can not be related or subordinate to the settlor or spouse within the meaning of sec_672 accordingly under revrul_95_58 settlor’s retained removal and plr-116388-00 replacement power will not be considered the reservation of the independent trustee’s powers for purposes of sec_2038 further as discussed above the family trustee’s power to distribute trust income and corpus among the trust beneficiaries is limited by an ascertainable_standard in accordance with revrul_73_143 settlor’s power to remove and replace the family trustee will not cause the trust corpus to be included in settlor’s gross_estate under sec_2038 regarding inclusion of the trust corpus in spouse’s gross_estate under sec_2035 through although spouse will consent under sec_2513 to treat the gift to trust made by settlor as if made one-half by spouse sec_2035 and sec_2036 through do not apply to property interests that the decedent did not actually own and thus did not transfer accordingly assuming only settlor makes transfers to trust spouse will not be the transferor_of_property to trust for purposes of sec_2035 and sec_2036 through see revrul_82_198 1982_2_cb_206 revrul_74_556 1974_2_cb_300 revrul_54_246 1954_1_cb_179 further spouse as family trustee can not currently make any distributions from trust for her own benefit and is prohibited from making any distribution that would satisfy any support obligation under sec_3_6 spouse may become a beneficiary of the trust however spouse’s power as family trustee to distribute trust income and corpus to herself would be limited by an ascertainable_standard relating to spouse’s health maintenance and support as described in sec_20_2041-1 further spouse’s testamentary power to appoint created under sec_3_6 can not be exercised in favor of her estate or creditors therefore that power if it becomes effective would not be a general_power_of_appointment finally spouse’s power to remove and replace the independent_trustee with a person who is not related or subordinate to settlor or spouse and her power to replace successor family trustees would not cause spouse to be treated as possessing a general_power_of_appointment with respect to trust if these powers become effective accordingly upon spouse’s death no portion of the value of trust will be includible in spouse’s gross_estate under sec_2041 consequently trust will not be includible in settlor’s or spouse’s gross_estate under sec_2033 or ruling sec_2601 imposes a tax on every generation-skipping_transfer gst as defined in sec_2611 through made after date by a transferor to a skip_person under sec_2652 and sec_26_2652-1 of the generation-skipping_transfer_tax regulations generally the transferor for purposes of the gst tax is the individual with respect to whom the property was last subject_to federal estate or gift_tax sec_2652 provides that if under sec_2513 one-half of a gift is treated plr-116388-00 as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse under sec_2613 a skip_person is defined generally as a natural_person assigned to a generation which i sec_2 or more generations below the generation of the transferor or a_trust if all interests in such trust are held by skip persons under sec_2602 the amount of the tax imposed under sec_2601 is equal to the taxable_amount multiplied by the applicable_rate sec_2641 provides that the applicable_rate with respect to any generation-skipping_transfer is the product of the maximum_federal_estate_tax_rate multiplied by the inclusion_ratio with respect to the transfer under sec_2641 the maximum_federal_estate_tax_rate means the maximum rate imposed under sec_2001 on the estates of decedents dying at the time of the relevant generation-skipping_transfer under sec_2642 in general the inclusion_ratio with respect to any property subject_to a generation-skipping_transfer is the excess of one over the applicable_fraction determined for the trust from which the transfer is made under sec_2642 the applicable_fraction with respect to a_trust is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust and the denominator of which is generally the value of the property transferred to the trust with certain specified adjustments sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor for gst tax purposes under sec_2652 sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of the individual’s gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for the individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides deemed_allocation rules in the case of certain transfers in trust that are indirect skips made after date in this case settlor proposes to transfer dollar_figurex to trust settlor and spouse propose to treat the gift to the extent made to persons other than spouse as made one-half by each under sec_2513 under sec_2652 if the requirements for signifying consent under sec_2513 are satisfied settlor and spouse will each be deemed the transferor for federal generation-skipping_transfer_tax purposes of one-half of the value of settlor’s gift to trust to the extent made to persons other than spouse if settlor and spouse each allocate sufficient gst_exemption to the trust equal to the amount_of_the_gift each is treated as making trust will have an inclusion_ratio of zero for gst tax purposes plr-116388-00 this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours george l masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for purposes
